SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                     Ginsberg v. Quest Diagnostics, Incorporated (A-33/34/53-15) (076288)

Argued September 13, 2016 -- Decided October 26, 2016

(NOTE: The Court did not write a plenary opinion in this case. Instead, the Court affirms the judgment of
the Appellate Division substantially for the reasons expressed in Judge Sabatino’s written opinion, which is
published as Ginsberg ex rel. Ginsberg v. Quest Diagnostics, Inc., 441 N.J. Super. 198 (App. Div. 2015).)

PER CURIAM

         In this interlocutory appeal, the Court considers whether the choice-of-law principles set forth in §§ 146,
145, and 6 of the Restatement (Second) of Conflict of Laws (1971) (Restatement) should be applied uniformly to all
defendants in a given case, or whether courts should undertake a defendant-by-defendant choice-of-law analysis
when the defendants are domiciled in different states.

        Plaintiffs Tamar Ginsberg and Ari Ginsberg, who are now New Jersey residents, lived in New York during
Tamar’s pregnancy and at the time of the birth of their daughter, Abigail Ginsberg. Abigail tragically died from
Tay-Sachs disease, a genetically inherited, incurable neurological disorder, at the age of three.

          Plaintiffs sued a New York laboratory owned and operated by defendant Quest Diagnostics Incorporated
(Quest), a New Jersey-based medical testing company, alleging failure to provide correct blood test results when
plaintiff Ari Ginsberg sought to determine whether he was a Tay-Sachs carrier. Quest, in turn, asserted a third-party
claim against Mount Sinai Medical Center, Inc. (Mount Sinai), a New York hospital, which allegedly tested Ari
Ginsberg’s blood sample in New York pursuant to its contract with Quest. Plaintiffs also sued several New Jersey-
domiciled defendants (the New Jersey defendants), whom they alleged to have provided plaintiff Tamar Ginsberg
with negligent advice and treatment in New Jersey.

          Plaintiffs asserted claims for wrongful birth, wrongful life, negligence, negligent hiring, and medical
malpractice. A substantial distinction between New York and New Jersey law with respect to wrongful birth claims
gave rise to the choice-of-law issue at the heart of this case. Although both states recognize a claim premised on a
plaintiff’s lost opportunity to terminate a pregnancy when it is anticipated that the child will suffer from congenital
defects, the two states’ laws differ with respect to the damages that a plaintiff may recover in a wrongful birth case.
New Jersey recognizes damages for emotional injury to the parents as well as for the special medical expenses they
incur in raising their child; New York limits damages to expenses for care and treatment.

          Before the trial court, Quest, Mount Sinai, and the New Jersey defendants moved for a determination that
New York law govern the plaintiffs’ claims. The trial court considered itself constrained to apply the law of a single
state to the case and denied defendants’ motion after performing the three-step choice-of-law determination directed
by the Restatement. First, the court determined that there was a genuine conflict between New York and New
Jersey law. Second, it identified the place of injury as New Jersey and determined that New Jersey law would
therefore presumptively govern the case under Restatement § 146. Third, the court found that based on the contacts
set forth in Restatement § 145 and the principles stated in Restatement § 6, the nexus between New York and the
issues and parties in this case failed to overcome the presumption in favor of New Jersey law. Accordingly, the
court held that New Jersey law governs plaintiffs’ claims against all defendants.

         The Appellate Division granted leave to appeal and reversed the trial court’s determination in a published
opinion. Ginsberg ex rel. Ginsberg v. Quest Diagnostics, Inc., 441 N.J. Super. 198 (App. Div. 2015). Although the
panel agreed that New Jersey and New York law diverged in material respects, it concluded that New York
constituted the place of injury because it was the state of plaintiffs’ domicile during Tamar’s pregnancy, the state in


                                                           1
which prenatal testing would have been conducted and the pregnancy would likely have been terminated, and the
state in which Abigail Ginsberg was born.

          The appellate panel then considered the contacts set forth in Restatement § 145 and the principles stated in
Restatement § 6 to determine whether New Jersey has a more significant relationship to the parties and the issues
than New York. The panel rejected the trial court’s assumption that the law of a single state must govern all of the
issues in this lawsuit and instead undertook separate choice-of-law analyses for the New Jersey and New York
defendants. The panel found that the presumption in favor of New York law was overcome with regard to the New
Jersey defendants, but not with regard to Quest and Mount Sinai.

         The Court granted the New Jersey defendants’ motion for leave to appeal, challenging the application of
New Jersey law to the claims against them, and plaintiffs’ cross-motion for leave to appeal, challenging the
application of New York law to the claims against Quest and Mount Sinai. 223 N.J. 552 (2015); 223 N.J. 553
(2015); 224 N.J. 242 (2016).


HELD: The judgment of the Appellate Division is AFFIRMED substantially for the reasons expressed in Judge
Sabatino’s opinion.

1. The Court agrees with the panel that, in a majority of cases, a defendant-by-defendant analysis furthers the
Restatement principles and provides the most equitable method of resolving choice-of-law questions. First, the
central inquiry under Restatement §§ 146, 145, and 6 focuses the court on the state’s relationship to all parties in a
case, which may lead to different results for defendants who reside in different states. Second, both § 145(2) and § 6
suggest a defendant-specific analysis in assessing whether the presumption in favor of applying the law of the place
of injury has been overcome by directing the court’s attention to each defendant as an individual. Third, a
defendant-specific choice-of law analysis accords with the Court’s longstanding recognition that it is appropriate to
analyze choice-of-law questions on an issue-by-issue basis. (pp. 15-17)

2. The Court observes that in a case such as this, involving the law of only two states, a defendant-by-defendant
approach is unlikely to prove impractical should the matter proceed to trial. The relevant law can be incorporated
into a charge that will guide the jury as it considers the elements of each claim against each defendant. The Court
acknowledges that a defendant-by-defendant choice-of-law analysis is not feasible in every matter and notes that, in
a complex case with many parties from different states, the trial court retains the discretion to decline a defendant-
by-defendant approach and to apply the law of a single state to claims asserted against all defendants. (pp. 17-18)

3. The New Jersey defendants’ concern that they could be held liable for a disproportionate share of an award of
damages for emotional harm is unfounded because, under the New Jersey Comparative Negligence Act, a New
Jersey defendant’s liability for non-economic damages would be limited in accordance with its percentage share of
fault under N.J.S.A. 2A:15-5.2(a)(2). (p. 19)

         The judgment of the Appellate Division is AFFIRMED, and the matter is REMANDED to the trial court
for proceedings consistent with this opinion.

       CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN, PATTERSON, FERNANDEZ-
VINA, SOLOMON, and TIMPONE join in this opinion.




                                                          2
                                      SUPREME COURT OF NEW JERSEY
                                    A-33/34/53 September Term 2015
                                                 076288

ABIGAIL GINSBERG, an infant,
by her mother TAMAR GINSBERG,
as Guardian ad litem; TAMAR
GINSBERG, Individually; and
ARI GINSBERG, Individually,

    Plaintiffs-Respondents
    and Cross-Appellants,

         v.

QUEST DIAGNOSTICS,
INCORPORATED,

    Defendant-Respondent,

         and

ANDREW RUBENSTEIN, M.D.;
HACKENSACK UNIVERSITY MEDICAL
CENTER; HACKENSACK UNIVERSITY
MEDICAL CENTER DEPARTMENT OF
PEDIATRICS GENETICS SERVICE;
and JUDITH DURCAN, M.S.,

    Defendants-Appellants
    and Cross-Respondents,

         and

QUEST DIAGNOSTICS,
INCORPORATED,

    Third-Party Plaintiff,

         v.

THE MOUNT SINAI MEDICAL
CENTER, INC.,

    Third-Party Defendant-
    Respondent.

                                1
ABIGAIL GINSBERG, an infant,
by her mother TAMAR GINSBERG,
as Guardian ad litem; TAMAR
GINSBERG, Individually; and
ARI GINSBERG, Individually,

    Plaintiffs-Respondents
    and Cross-Appellants,

         v.

QUEST DIAGNOSTICS,
INCORPORATED,

    Defendant-Respondent,

         and

ANDREW RUBENSTEIN, M.D.
HACKENSACK UNIVERSITY MEDICAL
CENTER; HACKENSACK UNIVERSITY
MEDICAL CENTER DEPARTMENT OF
PEDIATRICS GENETICS SERVICE;
and JUDITH DURCAN, M.S.,

    Defendants-Appellants
    and Cross-Respondents,

         and

QUEST DIAGNOSTICS,
INCORPORATED,

    Third-Party Plaintiff,

         v.

THE MOUNT SINAI MEDICAL
CENTER, INC.,

    Third-Party Defendant-
    Respondent.


                                2
ABIGAIL GINSBERG, an infant,
by her mother TAMAR GINSBERG,
as Guardian ad litem; TAMAR
GINSBERG, Individually; and
ARI GINSBERG, Individually,

    Plaintiffs-Respondents
    and Cross-Appellants,

         v.

QUEST DIAGNOSTICS,
INCORPORATED,

    Defendant-Respondent,

         and

HACKENSACK UNIVERSITY MEDICAL
CENTER; HACKENSACK UNIVERSITY
MEDICAL CENTER DEPARTMENT OF
PEDIATRICS GENETICS SERVICE;
and JUDITH DURCAN, M.S.; and
ANDREW RUBENSTEIN, M.D.,

    Defendants-Appellants
    and Cross-Respondents,

         and

QUEST DIAGNOSTICS,
INCORPORATED,

    Third-Party Plaintiff,

         v.

THE MOUNT SINAI MEDICAL
CENTER, INC.,

    Third-Party Defendant-
    Respondent.


                                3
ABIGAIL GINSBERG, an infant,
by her mother TAMAR GINSBERG,
as Guardian ad litem; TAMAR
GINSBERG, Individually; and
ARI GINSBERG, Individually,

    Plaintiffs-Respondents
    and Cross-Appellants,

         v.

QUEST DIAGNOSTICS,
INCORPORATED,

    Defendant-Respondent,

         and

ANDREW RUBENSTEIN, M.D.;
HACKENSACK UNIVERSITY MEDICAL
CENTER; HACKENSACK UNIVERSITY
MEDICAL CENTER DEPARTMENT OF
PEDIATRICS GENETICS SERVICE;
and JUDITH DURCAN, M.S.,

    Defendants-Respondents
    and Cross Appellants,

         and

QUEST DIAGNOSTICS,
INCORPORATED,

    Third-Party Plaintiff,

         v.

THE MOUNT SINAI MEDICAL
CENTER, INC.,

    Third-Party Defendant-
    Respondent.


                                4
    Argued September 13, 2016 – Decided October 26, 2016

    On appeal from the Superior Court, Appellate
    Division, whose opinion is reported at 441
    N.J. Super. 198 (App. Div. 2015).

    Ellen L. Casagrand argued the cause for
    appellants and cross-respondents Hackensack
    University Medical Center, Hackensack
    University Medical Center Department of
    Pediatrics Genetics Service, and Judith
    Durcan, M.S. (Buckley Theroux Kline &
    Petraske, attorneys).

    Michael R. Ricciardulli argued the cause for
    appellant and cross-respondent Andrew
    Rubenstein, M.D. (Ruprecht Hart Weeks &
    Ricciardulli, attorneys; Mr. Ricciardulli
    and Daniel B. Devinney, on the brief).

    Victoria E. Phillips argued the cause for
    respondents and cross-appellants Abigail
    Ginsberg, Tamar Ginsberg, and Ari Ginsberg
    (Phillips & Paolicelli, attorneys; Ms.
    Phillips and Daniel J. Woodard, on the
    briefs).

    Thomas J. Cafferty argued the cause for
    respondent Quest Diagnostics, Incorporated
    (Gibbons, attorneys; Mr. Cafferty, Mark S.
    Sidoti, Nomi I. Lowy, and Lauren James-Weir,
    of counsel and on the briefs).

    Benjamin H. Haftel argued the cause for
    respondent The Mount Sinai Medical Center,
    Inc. (Vaslas Lepowsky Hauss & Danke,
    attorneys).


PER CURIAM

                         I.




                          5
    When a conflict-of-law question arises in the setting of a

personal injury case, New Jersey courts have used principles set

forth in the Restatement (Second) of Conflict of Laws (1971)

(Restatement).   P.V. ex rel. T.V. v. Camp Jaycee, 197 N.J. 132,

135-36 (2008); see also Erny v. Estate of Merola, 171 N.J. 86,

95-97 (2002) (employing Restatement factors in choice-of-law

analysis); Fu v. Fu, 160 N.J. 108, 119 (1999) (same).    The

Restatement directs a three-step determination.   First, the

court ascertains whether there is a genuine conflict between the

laws of two or more relevant states with regard to a material

issue in the case.   Camp Jaycee, supra, 197 N.J. at 143; Rowe v.

Hoffman-La Roche, Inc., 189 N.J. 615, 621 (2007); Gantes v.

Kason Corp., 145 N.J. 478, 484 (1996).   Second, if there is such

a conflict, the court identifies the state that is the place of

injury and presumes that the law of that state governs the

action.   Restatement § 146; see also Camp Jaycee, supra, 197

N.J. at 141 (noting applicability of Restatement § 146

presumption in New Jersey personal injury actions).

    Finally, the court determines whether the presumption in

favor of the law of the place of injury has been overcome by

virtue of a competing state’s “more significant relationship to

the parties and issues.”   Camp Jaycee, supra, 197 N.J. at 143.

In assessing the relationship between the other state and the

parties and issues, the court considers a series of “contacts”:

                                 6
(1) “the place where the injury occurred”; (2) “the place where

the conduct causing the injury occurred”; (3) “the domicil[e],

residence, nationality, place of incorporation and place of

business of the parties”; and (4) “the place where the

relationship, if any, between the parties is centered.”

Restatement § 145(2); see also Camp Jaycee, supra, 197 N.J. at

140-41.   The court evaluates those contacts “according to their

relative importance with respect to the particular issue.”

Restatement § 145(2); see Camp Jaycee, supra, 197 N.J. at 140-

41, 143; see also Erny, supra, 171 N.J. at 101 (evaluating

contacts for alignment with state policies).

    In its determination of whether a competing state bears a

more significant relationship to the issues and parties, the

court also relies on factors identified in Restatement § 6:    (1)

“the needs of the interstate and international systems”; (2)

“the relevant policies of the forum”; (3) “the relevant policies

of other interested states and the relative interests of those

states in the determination of the particular issue”; (4) “the

protection of justified expectations”; (5) “the basic policies

underlying the particular field of law”; (6) “certainty,

predictability and uniformity of result”; and (7) “ease in the

determination and application of the law to be applied.”

Restatement § 6.   Based on the contacts identified in

Restatement § 145 and the “cornerstone principles of

                                 7
[Restatement §] 6,” the court decides whether the claim will be

decided under the law of the place of injury, in accordance with

the presumption, or under the law of another state.   Camp

Jaycee, supra, 197 N.J. at 144, 155.

                                 II.

    This interlocutory appeal raises a question not addressed

in our prior choice-of-law jurisprudence:   whether a court

should apply the Restatement’s principles uniformly to all

defendants in a given case, or undertake a defendant-by-

defendant choice-of-law analysis when the defendants are

domiciled in different states.

    The appeal arises from the trial court’s application of the

Restatement’s choice-of-law rules to the cause of action

asserted by plaintiffs Tamar Ginsberg and Ari Ginsberg against

New York and New Jersey individuals and entities named as

defendants in this matter.   Plaintiffs’ claims arose from the

birth, illness, and death of their daughter, Abigail Ginsberg.

When she was seven months old, Abigail was diagnosed with Tay-

Sachs disease, a genetically inherited, incurable neurological

disorder.   Tragically, at the age of three, Abigail died of Tay-

Sachs disease.

    Plaintiffs, who are now New Jersey residents, lived in New

York during Tamar’s pregnancy and at the time of their

daughter’s birth.   They sued a New York laboratory owned and

                                 8
operated by defendant Quest Diagnostics Incorporated (Quest), a

New Jersey-based medical testing company.   They alleged that

Quest’s New York laboratory negligently failed to provide

correct blood test results to plaintiff Ari Ginsberg, who sought

genetic testing prior to plaintiffs’ marriage to determine

whether he was a Tay-Sachs carrier.   Quest asserted a third-

party claim for indemnification, contribution, and breach of

contract against Mount Sinai Medical Center, Inc. (Mount Sinai),

a New York hospital, based on the allegation that Mount Sinai

tested plaintiff Ari Ginsberg’s blood sample in New York

pursuant to a contract between the hospital and Quest.

    Plaintiffs also sued several New Jersey-domiciled

defendants.   They alleged that defendant Dr. Andrew Rubenstein

(Dr. Rubenstein), a licensed New Jersey physician, failed to

review Ari Ginsberg’s genetic testing results, and that he

negligently advised and treated plaintiff Tamar Ginsberg in New

Jersey.   They also claimed that defendant Judith Durcan, M.S.

(Durcan), a New Jersey genetic counselor; defendant Hackensack

University Medical Center (HUMC), a New Jersey hospital; and

defendant University Medical Center Department of Pediatrics

Genetics Service (Genetics Service), a division of HUMC,




                                 9
negligently advised and treated plaintiff Tamar Ginsberg in New

Jersey.1

     Plaintiffs contended that by virtue of defendants’

negligence, they were deprived of critical information about Ari

Ginsberg’s status as a Tay-Sachs carrier.   They alleged they

were consequently denied the opportunity to seek prenatal

testing for Tay-Sachs disease and to terminate Tamar Ginsberg’s

pregnancy.   They asserted claims for wrongful birth, wrongful

life, negligence, negligent hiring and medical malpractice.

     After filing initial pleadings, the parties alerted the

trial court to a significant distinction between New York law

and New Jersey law with respect to plaintiffs’ claims for

wrongful birth.   A wrongful birth claim, premised on a

plaintiff’s lost opportunity to terminate a pregnancy when it is

anticipated that the child will suffer from congenital defects,

is recognized in the laws of both states.   See Canesi ex rel.

Canesi v. Wilson, 158 N.J. 490, 501-03 (1999) (defining wrongful

birth cause of action under New Jersey law); Schroeder ex rel.

Schroeder v. Perkel, 87 N.J. 53, 66-68 (1981) (same); Becker v.

Schwartz, 386 N.E.2d 807, 813 (N.Y. 1978) (defining wrongful

birth cause of action under New York law); Foote v. Albany Med.




1  Dr. Rubenstein, Durcan, HUMC and Genetics Service are
collectively referred to as the “New Jersey defendants.”
                                10
Ctr. Hosp., 944 N.E.2d 1111, 1113 (N.Y. 2011) (discussing

limited remedies in wrongful birth actions under New York law).

    However, the two states’ laws substantially differ with

respect to the damages that a plaintiff may recover in a

wrongful birth case.   New Jersey recognizes damages for “the

emotional injury of the parents” and “the special medical

expenses attributable to raising a child with a congenital

impairment” but not damages for “the birth defect or congenital

impairment itself.”    Canesi, supra, 158 N.J. at 502 (citing

Schroeder, supra, 87 N.J. at 70; Berman ex rel. Berman v. Allan,

80 N.J. 421, 429-30, 433-34 (1979)).   New York, in contrast,

limits damages in wrongful birth cases to “the pecuniary expense

which [the parents] have borne, and . . . must continue to bear,

for the care and treatment of their infants” and New York

specifically bars damages for “psychic or emotional harm”

resulting from the birth of the child “in an impaired state.”

Becker, supra, 386 N.E.2d at 813; see also Alquijay ex rel.

Alquijay v. St. Luke’s-Roosevelt Hosp. Ctr., 473 N.E.2d 244,

245-46 (N.Y. 1984) (limiting damages to pecuniary expenses).

That distinction between New Jersey and New York law gave rise

to the choice-of-law issue at the heart of this case.

    Before the trial court, Quest, Mount Sinai and the New

Jersey defendants moved for a determination that New York law

govern plaintiffs’ claims against them.   After authorizing

                                 11
discovery on the choice-of-law dispute, the trial court denied

defendants’ motion to apply New York law.      Significantly, the

trial court considered itself constrained to apply the law of a

single state to all of the claims and defenses asserted in this

case.    Acknowledging the conflict between New Jersey and New

York law as applied to this case, the court reasoned that, for

purposes of conflict-of-law analysis, New Jersey was the place

of injury and, accordingly, New Jersey law was presumed to

govern this case.       The trial court further found that based on

the contacts set forth in Restatement § 145, and the principles

stated in Restatement § 6, the nexus between New York and the

issues and parties in this case failed to overcome the

presumption in favor of New Jersey law.      Accordingly, the court

held that New Jersey law governs plaintiffs’ claims against all

defendants.

    An Appellate Division panel granted defendants’ motions for

leave to appeal and reversed the trial court’s determination in

a published opinion written by Judge Sabatino.      Ginsberg ex rel.

Ginsberg v. Quest Diagnostics, Inc., 441 N.J. Super. 198 (App.

Div. 2015).   The panel concurred with the trial court that New

Jersey and New York law diverged in material respects.       Id. at

223-24.    It concluded, however, that New York, not New Jersey,

constituted the place of injury for purposes of Restatement

§ 146.    Id. at 227.    The panel reasoned that New York was the

                                    12
state of plaintiffs’ domicile during Tamar Ginsberg’s pregnancy,

the state in which prenatal testing would have been conducted

had plaintiffs been aware of Ari Ginsberg’s status as a Tay-

Sachs carrier, the state in which the pregnancy would likely

have been terminated, and the state in which Abigail Ginsberg

was born.   Ibid.   In accordance with Restatement § 146, the

panel presumed that New York law governed this case.

    The Appellate Division panel then considered the contacts

set forth in Restatement § 145 and the principles stated in

Restatement § 6 to determine whether New Jersey has a more

significant relationship to the parties and issues than does the

place of injury, New York.   Id. at 228-29.   In that regard, the

panel rejected the trial court’s assumption that the law of a

single state must govern all of the issues in this lawsuit.     Id.

at 229.   It recognized “functional advantages” to a defendant-

by-defendant choice-of-law analysis in cases in which a

plaintiff asserts claims based on “different facts occurring in

different states at different times” and stated that a trial

court should have the discretion to adopt a defendant-specific

choice-of-law approach.   Id. at 230.   The panel further observed

that a defendant-by-defendant approach is consonant with the

principles stated in Restatement §§ 146, 145 and 6 and adopted

as New Jersey’s choice-of-law framework, and that it serves as a

disincentive to tactical pleading by plaintiffs.   See id. at

                                 13
231-34.   Noting that such an approach may be unworkable in some

litigation, such as “a mammoth case involving defendants from

dozens of states,” the panel decided that it would be feasible

in this action.   Id. at 231-32.

    Accordingly, the Appellate Division panel undertook

separate choice-of-law analyses for the New Jersey and New York

defendants.   Weighing the contacts enumerated in Restatement

§ 145(2) and the principles of Restatement § 6, the panel found

that the presumption in favor of New York law was overcome with

regard to the New Jersey defendants.    Id. at 237-43.   It reached

the opposite conclusion as to Quest and Mount Sinai and held

that New York law governed the claims asserted against those

defendants.   Id. at 246.

    We granted the New Jersey defendants’ motion for leave to

appeal, challenging the application of New Jersey law to the

claims against them, and plaintiffs’ cross-motion for leave to

appeal, challenging the application of New York law to the

claims against Quest and Mount Sinai.   223 N.J. 552 (2015); 223

N.J. 553 (2015); 224 N.J. 242 (2016).

                               III.

    We affirm the Appellate Division panel’s determination,

substantially for the reasons stated in Judge Sabatino’s

thoughtful and comprehensive opinion.   The panel properly

articulated the governing Restatement principles and applied

                                   14
those principles to the facts presented in the record.

Ginsberg, supra, 441 N.J. Super. at 223-49.2    We add the

following comments regarding defendant-by-defendant choice-of-

law determinations under New Jersey’s Restatement approach to

conflicts-of-law issues in civil cases.

     We concur with the panel that, in the majority of cases, a

defendant-by-defendant analysis furthers the Restatement

principles and provides the most equitable method of resolving

choice-of-law questions.   Id. at 229-32; see also Camp Jaycee,

supra, 197 N.J. at 143; Restatement § 146.     First, the central

inquiry in the Restatement analysis -- whether the presumption

in favor of the law of the place of injury is overcome under

Restatement §§ 146, 145 and 6 -- focuses the court on the

state’s relationship to the parties, as well as its nexus to the

issues, in the case.   Camp Jaycee, supra, 197 N.J. at 143; see

also Restatement § 145(1) (directing determination of which

state has the “most significant relationship to the occurrence

and the parties” under Restatement § 6).   The term “parties”


2  Before the trial court and the Appellate Division, the parties
identified a conflict between New York and New Jersey law with
respect to the statute of limitations. See Ginsberg, supra, 441
N.J. Super. at 225-26. The Appellate Division did not rule on
the choice-of-law issue as it applied to the statute of
limitations in light of the trial court’s election not to
address the issue and the parties’ decision not to fully brief
it in these appeals. Id. at 249. Accordingly, we do not
address that issue here.


                                15
clearly includes not only the plaintiffs, but the defendants and

any third-party defendants.    As applied to defendants who reside

in different states, the court’s inquiry under Restatement § 145

may lead to different results.

    Second, Restatement §§ 145(2) and 6, which set forth the

contacts and factors guiding the determination of whether the

presumption in favor of the law of the place of injury is

overcome, suggest a defendant-specific analysis.    Three of the

four contacts identified in Restatement § 145(2) direct the

court’s attention to each defendant as an individual, not

defendants in the aggregate.     See Restatement § 145(2)(b)

(considering place where conduct causing injury occurred);

Restatement § 145(2)(c) (considering parties’ domicil[e],

residence, nationality, place of incorporation and place of

business); Restatement § 145(2)(d) (considering place where

relationship, if any, between parties is centered).

    When a court applies the factors set forth in Restatement

§ 6(2), it necessarily considers the nexus between the state and

each defendant.   For example, a state’s interest in deterring

its own citizens from engaging in unlawful conduct may be a

pertinent consideration under Restatement § 6(2)(b) (relevant

policies of forum), Restatement § 6(2)(c) (relevant policies and

interests of other interested states), and Restatement § 6(2)(e)

(basic policies underlying particular field of law).     Sensient

                                  16
Colors Inc. v. Allstate Ins. Co., 193 N.J. 373, 384 (2008); Fu,

supra, 160 N.J. at 130; Pfizer, Inc. v. Emp’rs Ins. of Wausau,

154 N.J. 187, 201 (1998); HM Holdings, Inc. v. Aetna Cas. & Sur.

Co., 154 N.J. 208, 214 (1998).    However, those policies may not

apply if the defendant is domiciled elsewhere.

    Similarly, a state may have a strong interest in ensuring

that the expectations of its citizens as to the law that governs

them are met under Restatement § 6(2)(d) (protection of

justified expectations) and Restatement § 6(2)(f) (certainty,

predictability and uniformity of result).    Also, in some cases a

state may have little or no interest in protecting the

expectations of nonresident individuals and entities.    In short,

for different defendants, a court’s analysis under Restatement

§§ 145(2) and 6 can lead to different conclusions.

    Third, we have long recognized that it is appropriate to

analyze choice-of-law questions issue-by-issue, even if that

approach complicates the trial.    Camp Jaycee, supra, 197 N.J. at

143; Erny, supra, 171 N.J. at 95-96; Veazey v. Doremus, 103 N.J.

244, 248 (1986).   A defendant-specific choice-of-law analysis

does not diverge from our traditional approach to conflicts of

laws or fundamentally alter the trial court’s task.

    In a case such as this, involving the law of only two

states, a defendant-by-defendant approach is unlikely to prove

impractical should the matter proceed to trial.    By virtue of

                                  17
the distinct claims asserted against several individuals and

entities, the trial court would be required to instruct the jury

about several different claims even if no choice-of-law issue

had arisen.   The application of New York law to some aspects of

the case, and New Jersey law to others, need not unduly

complicate the jury’s determination.     Assisted by seasoned

counsel, the trial court will be in a position to incorporate

the relevant law into a charge that will guide the jury as it

considers the elements of each claim against each defendant.

    We acknowledge that a defendant-by-defendant choice-of-law

analysis is not feasible in every matter.     In very complex cases

with many defendants and multiple claims, a defendant-specific

choice-of-law analysis may generate a jury charge that is

unwieldy and unclear.     We have held that an instruction that

confuses the jury may compromise the fairness of the trial.       See

Komlodi v. Picciano, 217 N.J. 387, 409 (2014) (noting importance

of appropriate and correct jury charges in civil cases); Scafidi

v. Seiler, 119 N.J. 93, 101-02 (1990) (noting potential for

proximate cause charge to mislead jury).     In a complex case with

many parties from different states, the trial court retains the

discretion to decline a defendant-by-defendant approach and,

utilizing a Restatement §§ 146, 145 and 6 analysis as described

above, apply the law of a single state to claims asserted

against all defendants.

                                  18
    Finally, we note the New Jersey defendants’ concern that

they could be liable for a disproportionate share of an award of

damages for emotional harm, notwithstanding what they

characterize as their minor roles in the events that gave rise

to this action.   Their concern is unfounded.    In accordance with

the New Jersey Comparative Negligence Act, in negligence and

strict liability actions in which liability is disputed, the

factfinder makes two determinations:     (1) the assessment of

damages, under N.J.S.A. 2A:15-5.2(a)(1), and (2) “[t]he extent,

in the form of a percentage, of each party’s negligence or

fault,” N.J.S.A. 2A:15-5.2(a)(2).     The trial court is charged to

“mold the judgment from the findings of fact made by the trier

of fact.”   N.J.S.A. 2A:15-5.2(d).3   Any verdict in plaintiffs’

favor for emotional distress damages would be molded in

accordance with the jury’s allocation of fault to all

defendants, and a New Jersey defendant’s liability for non-

economic damages would be limited in accordance with its

percentage share of fault, under N.J.S.A. 2A:15-5.2(a)(2).

                                IV.




3  New York law similarly provides for the molding of a verdict
in cases involving the joint responsibility of tortfeasors. See
N.Y. C.P.L.R. § 1601 (Consol. 1986).
                                19
    The judgment of the Appellate Division is affirmed, and the

matter is remanded to the trial court for proceedings consistent

with this opinion.



     CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN,
PATTERSON, FERNANDEZ-VINA, SOLOMON, and TIMPONE join in this
opinion.




                               20